Perkins, J.
Prinee sued Philip Strange for slander. The jury gave him a verdict for one cent as damages *525The plaintiff, then, to show himself entitled to costs, gave in evidence to the Court papers of the following tenor.
“To Charles Strange, John Strange, and Philip Strange. Gentlemen: You are notified that I have a cause of action against you for slanderous words spoken of me by you; and are required to appear before the Court of Conciliation in relation thereto, on June 29, 1860, {Tuesday) at the hour of twelve o’clock, M. of said day, at the office of Judge Richard A. Clements, in the town of Washington, in Daviess county, State of Indiana, for the purpose of compromising the same, June 15,1860. “Presley & Prince.”
“Duly,served, June 22, 1860.
“B. Goodwin, S. D. C. By R. Airman, Deputy.”
“And, also, (says the record,) a paper which the judge of the Court of Common Pleas stated at the time, he being present and one of the counsel for tifie plaintiff, was the original entry of conciliation made by him as the judge of said Court, said record being in the words and figures following, to wit:
“Presley N. Prince 1 v. Charles Strange, John Strange, and ¡Philip Strange. > Record of Conciliation, words. Slanderous
“ On this 29th day of June 1860, comé the above named parties, plaintiff and defendants, and their respective rights being explained to them, they refuse to conciliate.
“Witness my hand, day and year above written.
“R. A. Clements, C. C. P. and

Ex Officio Judge (J. C.”

As the statute seems to contemplate that the record of the Court of Conciliation shall only affect the question of costs, we .think it may be given in evidence to the Court, instead of the jury, to enable it to direct which party shall be taxed with the costs.
When a party is about to give a record in evidence, he examines the keeper thereof as to its genuineness; but it is not unusual for the adverse party to waive his being sworn, and *526take his simple statement. When this is done, that statementis evidence. We must presume in favor of the judgment below that such was the character of the statement ^u<^§e Clements in this case as to his record; and, under the decision in Beach v. Woolford, 7 Ind. 351, we must hold the record admissible in evidence.
J. W. Burton and John Balter, for the appellant.
L. Q. Be Bruler and R. A. Clements, Sr., for the appellee
We think its contents sufficient, inasmuch as no settlement was effected. It states that the parties appeared, which supersedes the necessity of reciting the notice, &c.
We think, also, the notice and record prima facie applicable to the case. Slander is a several, not joint tort; and when the plaintiff notified three to attend, he must be taken to have called them all severally before the Court preparatory to a several suit against each one, if he should see fit to prosecute such.-
Per Curiam.- — The judgment is affirmed, with costs.